Citation Nr: 0421563	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  98-19 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
partial amputation of the left thumb.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a cold injury to the left hand.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to January 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) rendered in May 1998 and February 2003.

During the course of this appeal, the veteran relocated to 
Nevada.  Accordingly, the Reno, Nevada, RO has assumed the 
role of the agency of original jurisdiction in this appeal.  
In March 2004, the veteran testified at a hearing before the 
undersigned Member of the Board sitting in Las Vegas, Nevada.  
A transcript of this hearing is associated with the claims 
folders.  

The issues of entitlement to service connection for PTSD and 
a low back disability are addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

1.  At his hearing before the Board, the veteran indicated 
that he wished to withdraw his appeal of the disability 
evaluation assigned for his partial amputation of the left 
thumb.  

2.  At his hearing before the Board, the veteran indicated 
that he wished to withdraw his appeal of the disability 
evaluation assigned for residuals of a cold injury to his 
left hand.  


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the veteran's 
substantive appeal on the issue of entitlement to a rating in 
excess of 20 percent for amputation of a portion of his left 
thumb have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2003).  

2.  The criteria for a withdrawal of the veteran's 
substantive appeal on the issue of entitlement to a rating in 
excess of 20 percent for residuals of a cold injury of the 
left hand have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2003).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2003).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b) (2003).
  
The record reflects that the veteran perfected an appeal of a 
May 1998 rating action that denied a rating in excess of 20 
percent for a partial amputation of the distal phalanx of the 
left thumb and a rating in excess of 10 percent for causalgia 
with cold sensitivity of the left thumb.  In August 2002, the 
RO reclassified the veteran's causalgia of the left hand as 
cold injury residuals of the left hand and awarded a 20 
percent evaluation for this disability.   

Thereafter, the veteran indicated at his March 2004 hearing 
before the undersigned that he wished to withdraw his appeal 
of the disability evaluations assigned for his left thumb and 
left hand disabilities.  The Board finds that this statement 
qualifies as a valid withdrawal of these issues under 
38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal with 
respect to these issues, there remains no allegation of error 
of fact or law for appellate consideration.  Therefore, the 
Board does not have jurisdiction to review an appeal of the 
evaluations assigned for his left thumb and left hand 
disabilities.  


ORDER

The appeal of the rating assigned for partial amputation of 
the left thumb is dismissed.  

The appeal of the rating assigned for residuals of a cold 
injury of the left hand is dismissed.  


REMAND

The veteran asserts that he has a present back disability 
that was incurred during his active duty.  The record 
reflects that he complained of back pain during service on 
several occasions.  He reported back pain in February 1963 
after lifting some luggage.  Physical examination at that 
time was unremarkable.  However, a treatment record dated the 
following month shows that he received treatment for 
"instability" and tenderness of the lumbar spine.  He was 
subsequently admitted to a medical facility for treatment of 
paravertebral strain of the lumbosacral area for 2 days in 
April 1963.  A subsequent sick call report dated in August 
1964 notes that the veteran complained of back trouble.  
Physical examination revealed no spasm and lumbosacral sprain 
was diagnosed.  However, he sought additional treatment for 
low back ache in June 1965.  X-rays at that time revealed 
minimal Schmorl's nodes; otherwise, the studies were 
negative.  Subsequent in-service treatment records show 
treatment for back pain in July 1965 after lifting a garbage 
can.   

The veteran's post service medical history is significant for 
a motor vehicle accident in August 1979 in which he was 
thrown out of the car.  He was also in motor vehicle 
accidents in April 1982 that resulted in multiple fractures 
of his legs and pelvis and January 1997 that resulted in low 
back pain and sciatica.  Subsequent private treatment records 
show treatment for degenerative disease of the lumbar spine, 
lumbar facet syndrome, and mechanical low back pain.  
  
The Board notes that the veteran was afforded a VA 
compensation and pension examination in July 2002.  While the 
examiner found the veteran to be a good historian, the Board 
notes that the examiner did not have access to the veteran's 
claims folders and the examination report does not address 
the veteran's post-service injuries.  Therefore, the 
examination report is not adequate for adjudication purposes.  

Similarly, the Board notes that the veteran submitted two 
medical statements in support of his claim in March 2004.  
However, these statements are also not adequate for 
adjudication purposes.  The physician that completed a March 
2004 VA Form 21-4138 noted that his opinion was "qualified 
in that I have not personally examined the patient in regards 
to his back and he has had other circumstances that could 
have affected his back problems."  Similarly, the March 2004 
opinion from Dr. B.T. Kalamkarian does not provide a basis 
for his opinion.  

In light of the veteran's in-service history of back 
complaints, significant post service history of injury, and 
conflicting medical evidence, the Board is of the opinion 
that a VA examination would be probative in ascertaining the 
etiology of the veteran's current back disability.  

In a similar fashion, the Board finds that there is ambiguity 
in the record concerning the appropriate diagnosis of the 
veteran's present acquired psychiatric disorder.  During an 
August 2002 compensation and pension examination, the veteran 
was diagnosed with a major depressive disorder and anxiety 
disorder.  However, various outpatient VA medical records 
show continued treatment for PTSD.  In light of the 
foregoing, the Board is of the opinion that a new VA 
examination report by a board of two psychiatrists would be 
probative to ascertain whether the veteran presently has PTSD 
and, if so, the etiology of this disorder.   

In light of these circumstances, this case is REMANDED to the 
RO via the Appeal Management Center (AMC) in Washington, DC, 
for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated or evaluated the veteran for 
any psychiatric or low back disorder 
since April 2004.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence. 

3.  Thereafter, the RO should schedule 
the veteran for an examination by a 
physician with sufficient expertise to 
determine the nature and etiology of any 
current low back disability.  

The claims folders must be made available 
to and reviewed by the examiner before 
completion of the examination report.  
Based upon the examination results and a 
review of the historical material in the 
claims files, the examiner should provide 
an opinion, with respect to each 
currently present disorder of the 
veteran's low back, as to whether it is 
at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service.  

The supporting rationale for each opinion 
expressed must also be provided. 

4.  The RO should also schedule the 
veteran for a VA psychiatric examination 
by a board of two psychiatrists to 
determine the current nature of the 
veteran's acquired psychiatric 
disorder(s) and any relationship to 
active service.  The claims folders must 
be made available to and reviewed by the 
examiners before completion of the 
examination report.  

The psychiatrists should specifically 
discuss all of the previously diagnosed 
psychiatric conditions and should 
reconcile the various diagnoses.  A 
diagnosis of PTSD should be confirmed or 
ruled out.  If a diagnosis of PTSD is 
warranted, the psychiatrists should 
identify the stressor(s) upon which the 
diagnosis is predicated.  Also, the 
psychiatrists should discuss whether the 
veteran has any other psychiatric 
disorder that is attributable to his 
active service.

The supporting rationale for each opinion 
expressed must also be provided. 

5.  The RO should then review the claims 
folders to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  In addition, the 
RO should undertake any other development 
it determines to be indicated.

6.  After completion of all of the 
necessary development, the RO should 
adjudicate the issues on appeal based on 
a de novo review of the pertinent 
evidence and without regard to any prior 
adjudication of the claims.  

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



